Citation Nr: 0215063	
Decision Date: 10/25/02    Archive Date: 11/01/02	

DOCKET NO.  00-09 673A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
arthritis of multiple joints.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had active service from January 1955 to January 
1957.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from an April 1998 decision of the VARO in 
Cleveland.

Based on the allowance of the claim to reopen as discussed 
below, the Board is undertaking additional development on the 
issue of service connection for multiple joint arthritis, 
pursuant to authority granted by 67 Fed. Reg. 3, 099, 3, 104 
(Jan. 23, 2002) (to be codified at 38 C.F.R. § 19.9 (a) (2)).  
When it is completed, the Board will provide notice of the 
development as required by Rule of Practice 903.  After 
giving notice and reviewing the response to the notice, the 
Board will prepare a separate decision addressing this issue. 

FINDINGS OF FACT

1.  The rating decision dated in July 1957 denied the 
veteran's original claim of entitlement to service connection 
for residuals of injuries involving the shoulders and the 
knees.

2.  The veteran was informed of this determination in a 
letter dated in July 1957.  He was informed that residuals of 
injuries to the shoulders and knees had not been found on 
recent examination.

3.  The evidence received since the July 1957 rating 
decision, while mostly cumulative, is so significant that it 
must be considered in order to fairly decide the merits of 
the claim for service connection for multiple joint 
arthritis.



CONCLUSIONS OF LAW

1.  A July 1957 rating decision denying the veteran's claim 
of entitlement to service connection for residuals of 
injuries to the shoulders and knees is final.  38 U.S.C.A. 
§ 7105 (West 1991); 38 C.F.R. §§ 3.104(a), 20.200, 20.202, 
20.302, 20.1103 (2001).

2.  New and material evidence has been submitted to reopen a 
claim for entitlement to service connection for multiple 
joint arthritis.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The record shows that a rating decision dated in July 1957 
denied the veteran's original claim of entitlement to service 
connection for residuals of injuries to the shoulders and 
knees.  The record shows that he was so informed in a letter 
dated that same month.

The veteran did not submit a timely notice of disagreement 
with the determination and the rating decision therefore 
became final.  However, the claim will be reopened if new and 
material evidence has been submitted since the last final 
disallowance of the claim on any basis.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a); Manio v. Derwinski, 1 Vet. App 140, 145 
(1991); Smith v. West, 12 Vet. App 312, 314 (1999).

The Board must address the issue of new and material evidence 
in the first instance because it determines the Board's 
jurisdiction to reach the underlying claim and to adjudicate 
the claim on a de novo basis.  See Barnett v. Brown, 83 F. 
3d. 1380, 1383 (Fed. Cir. 1996), affirming 8 Vet. App. 1 
(1995).  Once the Board finds that no such evidence has been 
offered, that is where the analysis must end, and what the RO 
may have determined in this regard is irrelevant.  Barnett, 
83 F. 3d. at 1383.  Further analysis, beyond the evaluation 
of whether the evidence submitted in the effort to reopen is 
new and material, is neither required nor permitted.  Id. at 
1384.

Any finding on the merits entered when new and material 
evidence has not been submitted "is a legal nullity."  Butler 
v. Brown, 9 Vet. App 167, 171 (1996) (applying an identical 
analysis to claims previously and finally denied, whether by 
the Board or the RO).  See Jackson v. Principi, 265 F. 3d 
1366 (Fed. Cir. 2001) (the statutes make clear that the Board 
has a jurisdictional responsibility to consider whether it 
was proper for a claim to be reopened, regardless of whether 
the previous action denying the claim was appealed to the 
Board).

What constitutes new and material evidence to reopen a 
previously and finally denied claim is defined in 38 C.F.R. 
§ 3.156(a) as evidence not previously submitted to agency 
decision-makers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).

The evidence before the rating board in 1957 included the 
veteran's service medical records, and the report of the VA 
rating examination accorded the veteran in June 1957.  The 
service medical records included a report of physical therapy 
consultation in September 1956.  The veteran injured his 
right side while playing football and requested treatment.  
Later that month he was seen in physical therapy for 
whirlpool treatment of the right knee.  In his report of 
medical history made in conjunction on separation examination 
in October 1956, he stated that he had injured the knee and 
shoulder during football practice and received treatment at a 
service department dispensary.  Clinical evaluation at that 
time, however, reflected no pertinent abnormality.

The report of the VA rating examination in June 1957 
reflected that the veteran complained of injuring both 
shoulders and knees in service.  However, at the present 
time, there were not shown to be any residuals and the 
diagnosis was no residuals of injuries to the knees or 
shoulders.

Evidence received since the 1957 rating decision, however, 
provides a basis for finding that the veteran has multiple 
joint arthritis, that is, at least arguably, related to 
service.  The Board notes that the veteran complained of 
shoulder and knee problems in service.  The additional 
evidence includes an October 1999 statement from an 
individual who was a "CNP," a primary care provider at the 
Firm A Medical Clinic at the VA Medical Center in Cleveland, 
Ohio.  She stated that the veteran reported having injured 
his knees and shoulders in service.  It was reported that 
secondary to those injuries, the veteran currently had 
chronic traumatic arthritis.  Reference was made to the right 
knee having been replaced in March 1999 and the left knee 
likely needing replacement soon.  Notation was also made of 
chronic pain in the shoulders, the ankles and the left knee.  
She stated that "it is felt that his current status is 
related to these injuries that occurred during his service 
period."

Also added to the record is a handwritten memorandum dated 
April 11, 2000, with an illegible signature.  It indicated 
that the veteran had "sig b degenerative disease of the 
knees."  Notation was made that the veteran had undergone 
right total knee amputation in March 1999 and would likely 
need a left total knee replacement in the future.  It was 
stated "this arthrosis may be related to previous football 
injury."

Initially, the Board notes that in determining whether 
evidence is "new and material" the credibility of the new 
evidence must be presumed.  Justus v. Principi, 3 Vet. App. 
510, 513 (1992).  See Duran v. Brown, 7 Vet. App. 216, 220 
(1994) ("Justus does not require the Secretary to consider 
the patently incredible to be credible.")

In determining whether newly submitted evidence is material, 
the Board is guided by the Federal Circuit Court's discussion 
of the "uniquely pro-claimant" quality of the veterans 
benefits system.  That Court has held that, although not 
every piece of new evidence is material, some new evidence 
may well contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's 
disability, even where it will not eventually convince the 
Board to alter its decision.  See Hodge  v. West, 155 F. 3d. 
1356, 1363 (Fed. Cir. 1998).  The newly submitted evidence 
when considered in connection with evidence previously of 
record must certainly be considered so significant to the 
issue in this case that it must be considered in order to 
fairly decide the merits of the claim.  As this evidence is 
new and material, it follows that the claim for service 
connection for multiple joint arthritis must be reopened.

Veterans Claims Assistance Act of 2000

The Board notes that on November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Public Law No. 106-475, 114 Stat. 2096.  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminates the concept 
of a well-grounded claim and supersedes the decision of the 
United States Court of Appeals for Veterans Claims (Court) in 
Morton v. West, 12 Vet. App. 477 (1999), opinion withdrawn 
and appeal dismissed sub nom.  Morton v. Gober, 14 Vet. App. 
174 (2000) (per curiam order), which had held that the VA 
cannot assist in the development of a claim that is not well 
grounded.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the VCAA, or if 
held before the date of enactment and not yet final as of 
that date.

On August 29, 2001, final rules to amend VA adjudication 
regulations to implement the provisions of the VCAA were 
published in the Federal Register.  See 66 Fed. Reg. 45,620 
(August 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a)).  The Board notes, however, 
that the regulations governing applications to reopen 
previously and finally denied claims were made effective only 
with respect to those applications received on or after 
August 29, 2001.  Id.  There remains, however, the question 
of the extent to which the new statutory provisions 
themselves apply to applications to reopen.  

Section 5103A, a subsection of the new law, as codified, 
revises and expands the duty to assist claimants.  However, 
subsection (f) of new Section 5103A provides that "nothing in 
this section shall be construed to require the Secretary to 
reopen a claim that has been disallowed except when new and 
material evidence is presented or secured, as described in 
§ 5108 of this title [38 U.S.C.A. § 5108]."

New Section 5103, "Notice to Claimants of Required 
Information and Evidence," provides in pertinent part as 
follows:

(a) upon receipt of the complete or substantially complete 
application, the Secretary shall notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of that notice, the Secretary shall indicate which 
portion of that information and evidence, if any, is to be 
provided by the claimant and which portion, if any, the 
Secretary, in accordance with § 5103A of this title and any 
other applicable provisions of law, will attempt to obtain on 
behalf of the claimant.  

It is not wholly clear what Congress intended with respect to 
obligations to reopen.  It seems clear that the new duty to 
assist provisions may not apply until new and material 
evidence is submitted to reopen the previously and finally 
denied claim.  This seems more the case when it is considered 
that the issue of new and material evidence is jurisdictional 
for the Board.  On the other hand, the new law indicates that 
some limited duties devolve on VA even in the context of an 
application to reopen, since the language of the new 
§ 5103A(f) seems to apply only to the new "duty to assist" 
section itself.  "When Congress includes particular language 
in one section of a statute but omits it in another section 
of the same Act, it is generally presumed that Congress acts 
intentionally and purposely in the disparate inclusion or 
exclusion."  Gardner v. Brown, 513 U.S. 115 S. Ct. 552, 556 
(1994), quoting  Russello v. United States, 464 U.S. 16, 23 
(1983).

The reference to new § 5103A and the language of new 
§ 5103(a), is problematical, but could be construed as merely 
requiring the Secretary to inform a claimant who is 
attempting to reopen that the duty to assist under new 
§ 5103A does not apply until the claimant submits new and 
material evidence.  However, the Secretary still has the duty 
under new § 5103(a) to notify him "of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim."  See 
Ivey v. Derwinski, 2 Vet.App. 320, 322 (1992) (veteran was 
prevented from presenting new and material evidence by VA's 
failure to assist him in developing his "prospective 
reopening of claim" for his service-connected disability).  
The statute must be construed, if at all possible, to give 
effect and meaning to all its terms, and to avoid rendering 
any portions meaningless or superfluous.  Splene v. West, 216 
F. 3d. 1058, 1068 (Fed. Cir. 2000).  For that reason, the 
fact that the term "claimant" is broadly defined in the new 
38 U.S.C.A. § 5100 (West Supp. 2002) to seemingly include 
those filing applications to reopen does not change the 
conclusion herein that the duty to assist provisions of new 
§ 5103A do not apply to applications to reopen.  If the duty 
to assist provisions of new § 5103A were held to apply even 
to such applications, the prohibition set forth in new 
§ 5103A (f) would be superfluous.  Since the provision 
restates existing law with the respect to applications to 
reopen, there would be no need to include the provision in 
the new law unless Congress intended to apply it to the new 
§ 5103A duty to assist provisions.

The Board notes that the RO has essentially complied with the 
provisions of 38 U.S.C.A. § 5103, especially in 
correspondence to the veteran dated in December 2001 that 
cited the VCAA and explained in detail the nature of the 
evidence necessary to substantiate the veteran's claim and 
the law governing basic entitlement to service connection.

The Board concludes that the provisions of 38 U.S.C.A. 
§ 5103A(a)(2) are not applicable to applications to reopen 
and that VA fulfilled its limited duties under the VCAA with 
respect to an application to reopen a previously denied 
claim.


ORDER

New and material evidence having been received, the 
application to reopen a claim for entitlement to service 
connection for multiple joint arthritis is granted.



		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

